“DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERÚ”
“AÑO DE LAS CUMBRES MUNDIALES EN EL PERÚ

MINISTERIO DE ENERGÍA Y MINAS

Sirvase usted extender en su registro de escrituras públicas, una en la que conste el
Contrato de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente
representado por el Director General de Minería, Ing. Oscar Alfredo Rodríguez Muñoz,
identificado con Documento Nacional de Identidad N” 08767639, autorizado por el artículo
13” del Reglamento de la Ley N* 27623 y modificatoria, aprobado por Decreto Supremo
N* 082-2002-EF, con domicilio en Av. Las Artes Sur N” 260, San Borja, Lima 41, a quien
en adelante se denominará el ESTADO; y de la otra parte la empresa ALTURAS
MINERALS S.A. identificada con R.U.C. N* 20508100206, con domicilio en Manuel de
Falla N” 297, Piso 5, San Borja, Lima 41, representada por el Dr. Luis Miguel Cardozo
Goytizolo, identificado con Documento Nacional de Identidad N” 08802891, según poder
inscrito en la Partida N” 11629665 de la Oficina Registral de Lima de la Superintendencia
Nacional de los Registros Públicos - SUNARP, a quien en adelante se le denominará "EL
INVERSIONISTA”;

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de

= | Inversión en Exploración al amparo de lo dispuesto en la Ley N” 27623 y su Reglamento

aprobado por el Decreto Supremo N* 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el
contrato antes mencionado, el mismo que se insertará, conjuntamente con la Resolución
Ministerial N* 217-2007-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 10
de mayo de 2007, que designa al Ing. Oscar Alfredo Rodríguez Muñoz como Director
General de Minería y la Resolución Ministerial N* 234-2008-MEM/DM, publicada en el
Diario Oficial El Peruano con fecha 23 de mayo de 2008, que aprueba la lista de bienes y
servicios materia del presente contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos
referidos en la Cláusula Segunda.

Lima, 27 de junio de 2008.

ÑO, /

Pu , EL INVERSIONISTA
"mp. ALFREDO RODRIGUEZ MUÑOZ MIGUEL CARDOZO GOYTIZOLO

Direcior General de Mineria

ALTURAS MINERAL 5 A

DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERÚ”
“AÑO DE LAS CUMBRES MUNDIALES EN EL PERÚ”

MINISTERIO DE ENERGÍA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de
Minería del Ministerio de Energía y Minas, Ing. Oscar Alfredo Rodríguez Muñoz,
identificado con Documento de Identidad Nacional N* 08767639, autorizado por el artículo
13* del Reglamento de la Ley N” 27623, aprobado por Decreto Supremo N* 082-2002-EF,
a quien en adelante se le denominará “EL ESTADO”: y,

(ii) ALTURAS MINERALS S.A. identificada con R.U.C. N” 20508100206, con
domicilio en Manuel de Falla N* 297, Piso 5, San Borja, Lima 41, representada por el Dr.
Luis Miguel Cardozo Goytizolo, identificado con Documento Nacional de Identidad N*
08802891, según poder inscrito en la Partida N* 11629665 de la Oficina Registral de Lima
de la Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en
adelante se le denominará “EL INVERSIONISTA”; en los términos y condiciones
siguientes

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las Concesiones Mineras
señaladas en el Anexo l1l.

1.2, Mediante Ley N” 27623, norma que dispone la devolución del Impuesto

General a las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad
% minera durante la fase de exploración, de fecha 8 de enero de 2002, se estableció que los
5 titulares de las concesiones mineras tendrán derecho a la devolución definitiva del
Impuesto General a las Ventas e Impuesto de Promoción Municipal que les sean
trasladados o que paguen para la ejecución de sus actividades durante la fase de
exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002,
se aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N* 530-
2002-EM, se aprobó el modelo de Contrato de Inversión en Exploración.

1,4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 12 de febrero de 2008 la suscripción del
Contrato de Inversión al que se refiere el artículo 1? de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato
Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los

beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que

"DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN El PERÚ"
“AÑO DE LAS CUMBRES MUNDIALES EN EL PERU”

MINISTERIO DE ENERGÍA Y MINAS

no surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto
en dichas normas.

CLÁUSULA TERCERA: Compromisos de las partes
3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar,
a partir de la suscripción del mismo, inversiones en exploración en las concesiones
señaladas en la cláusula 1.1. por un monto de US$ 1'023,300.00 (Un Millón Veintitrés Mil
Trescientos y 00/100 Dólares Americanos), en un plazo de siete (7) meses contado a
partir del mes de junio hasta diciembre de 2008.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad
con el Programa de Inversión que se adjunta como Anexo | y que forma parte integrante
del presente contrato y estarán destinadas a la obtención de los bienes y servicios
comprendidos en la lista aprobada por Resolución Ministerial N* 234-2008-MEM/DM,
publicada en el Diario Oficial El Peruano el 23 de mayo de 2008, la misma que como
Anexo ll forma parte del presente contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los
beneficios contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos
establecidos en dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por
lo que cualquier modificación normativa al mismo, posterior al presente contrato, no le
resultará aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de
su ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección
General de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las
normas que regulan la presentación y aprobación de nuevos programas. De ser el caso,
luego de la aprobación de las modificaciones al Programa de Inversión, se procederá a
adecuar el presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo
establecido en el Reglamento de la Ley N* 27623.
“DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERÚ"
“AÑO DE LAS CUMBRES MUNDIALES EN EL PERÚ”

MINISTERIO DE ENERGÍA Y MINAS

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin
que medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de
operaciones productivas el término establecido en el segundo párrafo del artículo 3* del
Reglamento.

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de
la cláusula primera del presente documento,

CLÁUSULA SÉTIMA: Arbitraje
Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o

validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo
en la ciudad de Lima

: El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros,
o 2/ de los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días

y contados a partir del pedido de nombramiento, siendo el tercero nombrado de común
acuerdo por los dos primeros, dentro de los treinta (30) días siguientes al nombramiento
del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último arbitro y se regirá por lo
dispuesto en la Ley General de Arbitraje, aprobada por Ley N* 26572 y/o las normas que
la sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes.
Las notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas.
Cualquier cambio de domicilio deberá notificarse por escrito con una anticipación de diez
(10) días calendario. Las comunicaciones o notificaciones que se cursen antes de tomar
conocimiento del nuevo domicilio, surtirán efecto en el domicilio anterior.

“DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN
“AÑO DE LAS CUMBRES MUNDIALES EN EL PE

En señal de conformidad, las partes suscriben el presente documento en tres
copias de igual tenor, en Lima, alos de 27 días del mes de junio de 2008.

AY!

INVERSIONISTA
MIGUEL CARDOZO GOYTIZOLO

ALTURAS MINERALS SA

ing. ALFREDO RODRÍGUEZ M

Direcior General de Mineria
pos'ezo'E > foosze fo (000'2G po0'9z [p00'9€) [p00E8L 000's8t [008sse NOISY3ANI IV LOL
(squey 29 oresonadsu] Y SV 1) SOMUNO) SILLY
DOES — PSOAN SOU] Tr

TOMOS dl + WN) pOr donde

SUBA S0

ALO]

oivocedar) rd SN

100SZ9 000'S

ol ]
Jooz9s | 7 0 TES y ROD ap 1
E 000'S j Jo > : OA Al
[000'Sy [0005 E y y E z
[D0S'Sz 005'z 008 Z ada) JA OIBio y a
joos'z9e  [ooo'sy [oosze [ooo'tb
poo'see_ |

obs “|

UO TIO dx Y] Y SOPYInduULA SODIAMOS SOMO El

000'Lp
'000'0LL 000'OLL

WIDOS TI) PUNT] ODO] IP SODIADS “|

udodo y, 9p OPIADA

TSOJDSAnU

bos) >p SOBIAzS “|

puosaadas A Ppoasuo,) “gl

a

bossí Jasa jose fpose fosa fos] 009'8
j 0006

000"88

000'6
00S"ZL

o

"WS SIVIININ VEN LITV
8007 3Y48IN31910 Y OINAF OCOIYIA 130 NOIDVYO1dX3 N3 SINOISYJANI 30 VINVUDONOYO

I.N OXHNV
ANEXO Il

372660

JsTo: El, Expediente N: 33150007. organizado, por
ESCO COMPAÑÍA DE SERVICIOS DE ENERGÍA S.A.C..
persona jurídica inscrita en la Partida N” 11870905 del
Registro de Personas Juridicas de la Oficina Registral de
Lima, sobre solicitud de modificación de autorización para
generación de energía eléctrica;

CONSIDERANDO:

Que, mediante la Resolución Ministerial N” 346-2007»
MEM/DM, Dri el 29 de julio de 2007, se otorgó a
favor de ESCO COMPAÑÍA DE SERVICIOS DE ENERGÍA
S.A.C. la autorización para desarrollar la actividad de

jeneración de energia eléctrica en la Central Térmica La

na Il, con una potencia instalada de 1 200 kW, ubicada
en el distrito del Callao, Provincia Constitucional del Callao,
con la obligación de poner en servicio dicha central afines de
la primera quincena de setiembre de 2007, de acuerdo con
el Cronograma de Ejecución de Obras propuesto en dicha
oportunidad, tal como figura en el Expediente.

Que, mediante la Resolución Ministerial N* 574-2007»
MEM/DM. de fecha 21 de diciembre de 2007, se Reta a
favor de ESCO COMPAÑÍA DE SERVICIOS DE ENERGÍA
S.A.C. la ampliación del plazo de ejecución de las obras
hasta el 29 de febrero de 2008;

Que, mediante el documento con registro de ingreso N*
1767386, de fecha 14 de marzo de 2008, ESCO COMPAÑÍA
DE SERVICIOS DE ENERGÍAS.A.C. solicitó la modificación
de su autorización, a efectos que se modifique el plazo de
la puesta en servicio de la mencionada central, por un
plazo adicional que comprende hasta el 30 abril de 2008,
de acuerdo al nuevo Cronograma de Ejecución de Obras
presentado, el cual obra en el Expediente, y la reducción de
la potencia instalada de 1 200 kW a 600 kW:

Que, la titular sustentó su solicitud en causas de fuerza
mayor, para lo cual argumentó que el incumplimiento
de la ejecución de las obras en el plazo establecido de
conformidad con el Cronograma de Ejecución de Obras
se debe principalmente al retraso en la aprobación del
expediente técnico por parte de la empresa distribuidora
de gas, por ser el primer caso de suministro para equipos
térmicos reciprocantes de generación;

Que, ellíteral e) del artículo 69* del Reglamento de la Ley
de Concesiones Eléctricas, aprobado por Decreto Supremo
N? 009-93-EM, establece que una de las excepciones
para no cancelar las autorizaciones por incumplimiento
del Cronograma de Ejecución de Obras gira en torno de la
existencia de razones de fuerza mayor no imputables, tal
como se ha señalado en el presente caso;

Que, los argumentos manifestados por la titular inciden
directamente en el incumplimiento de la ejecución de las
obras e instalaciones conforme con los plazos previstos en
el Cronograma de Ejecución de Obras propuesto, toda vez
que califican como causas de fuerza mayor que eximen de
la cancelación y, en consecuencia, justifican la modificación
de la autorización:

Que, la solicitud cumple con los requisitos establecidos
en el item AEO2 del Anexo N* 01 del Texto Único de
Procedimientos Administrativos del Ministeno de Energía y
Minas, aprobado por Decreto Supremo N* 061-2008-EM, y
cuenta con la opinión favorable de la Dirección General de
Electricidad, según consta en el Informe N” 079-2008-DGE-
DCE, siendo procedente la modificación solicitada;

Estando alo dispuesto por el artículo 67" del Reglamento
de la Ley de Concesiones Eléctricas, aprobado por Decreto
Supremo N* 009-93-EM;

la opinión favorable del Director General de
Electricidad y del Vice Ministro de Energía;

SE RESUELVE:

Artículo 1*.- Aprobar la modificación de la autorización
para desarrollar la actividad de generación de energia
eléctrica en la Central Térmica La Gringa ll, de la que es
títular ESCO COMPAÑÍA DE SERVICIOS DE ENERGÍA
S.A.C., que consiste en la reducción de la potencia instalada
de 1200 kW a 600 kW.

Artículo 2”.» Aprobar la prórroga del plazo de ejecución
de obras de la Central Térmica La Gringa ll, procediendo
a modificarse el artículo 2" de la Resolución Ministerial N*
346-2007-MEM/DM, en los términos que a continuación se
señalan:

“Artículo 2* - ESCO COMPAÑÍA DE SERVICIOS DE
ENERGÍA S.A.C., deberá construir las obras descntas en
su solicitud, según el Cronograma de Ejecución de Obras,
que contempla la culminación de las mismas el 30 de abril

“Y NORMAS LEGALES _

Enano
Lira, veras 23 de mayo de 2008

de 2008. La falta de ejecución de dichas obras de acuerdo
al Cronograma de Ejecución de Obras conllevará a la
cancelación de la autonzación otorgada.”

Artículo 3*.- Quedan subsistentes todos los derechos y
obligaciones a que se encuentra sujeto la titular, en particular
el cumplimiento de la Ley de Concesiones Eléctricas, su
Reglamento, la Resolución Ministerial N* 346-2007-MEM/
DM. y demas normas legales y técnicas aplicables.

Articulo 4?.- La presente Resolución Ministerial,
en cumplimiento de lo dispuesto en el artículo 67* del
Reglamento de la Ley de Concesiones Eléctricas, será
publicada en el Diario Oficial El Peruano por una sola vez y
por cuenta del titular, dentro de los cinco (5) días calendario
siguientes a su expedición, y entrará en vigencia a partir del
día siguiente de su publicación.

Regístrese, comuniquese y publiquese.

JUAN VALDIVIA ROMERO
Ministro de Energía y Minas

196584-1

Aprueban lista de bienes y servicios
cuya adquisición otorgará derecho a
devolución del IGV e IPM a favor de
Alturas Minerals S.A. durante la fase
de exploración

RESOLUCIÓN MINISTERIAL
N* 234-2008-MEM/DM

Lima, 19 de mayo de 2008
CONSIDERANDO:

Que, mediante Decreto Supremo N? 082-2002-EF se
aprobó el Reglamento de la Ley N* 27623, modificada por
la Ley N” 27662, que dispone la devolución del Impuesto
General a las Ventas e Impuesto de Promoción Municipal
a los titulares de la actividad minera durante la fase de
exploración;

Que, el inciso c) del articulo 6” del citado Reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante resolución ministerial del Ministerio de
Energía y Minas. previa opinión favorable del Ministerio de
Economía y Finanzas;

Que, por Decreto Supremo N* 150-2002-EF se aprobó
la lista general de los bienes y servicios cuya adquisición
otorgará el derecho a la devolución definitiva del Impuesto
General a las Ventas e Impuesto de Promoción Municipal:

Que, la empresa ALTURAS MINERALS S.A. solicitó al
Ministerio de Energía y Minas la suscripción de un Contrato
de Inversión en Exploración, adjuntando la lista de bienes
y servicios cuya adquisición le otorgará el derecho a la
devolución del Impuesto General a las Ventas e Impuesto
de Promoción Municipal, durante la fase de exploración:

Que, el Ministerio de Economia y Finanzas, mediante
Oficio N* 130-2008-EF/15.01 de fecna 22 de abril de 2008,
emitió opinión favorable a la lista de bienes y servicios
presentada por la empresa ALTURAS MINERALS S.A.
considerando que la lista presentada por la citada empresa
coincide con los bienes y servicios aprobados por el Decreto
Supremo N*150-2002-ÉF, adecuado al Arancel de Aduanas
vigente;

Con la opinión favorable de la Dirección General de
Minería del Ministeno de Energia y Minas;

De conformidad con lo dispuesto en el inciso c) del
artículo 6* del Reglamento de la Ley N* 27623, aprobado
por Decreto Supremo N* 082-2002-EF y el artículo 9* del
Reglamento de Organización y Funciones del Ministerio de
Erio=P4 Minas, aprobado por Decreto Supremo N* 031-

SE RESUELVE:

Artículo Unico.- Aprobar la lista de bienes y servicios
cuya adquisición otorgará el derecho a la devolución del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal a favor de la empresa ALTURAS MINERALS
S.A. durante la fase de exploración, de acuerdo con el
Anexo que forma parte integrante de la presente resolución
ministerial

Er
Lama, viernes 23 de mayo de 2008

Registrese, comuniquese y publiquese.
JUAN VALDIVIA ROMERO
Ministro*de Energía y Minas

ANEXO

LISTA DE BIENES Y SERVICIOS QUE TIENEN
DERECHO A LA DEVOLUCIÓN DEL IGV-E IPM

+ NORMAS LEGALES

372661

OS DEMÁS APARATOS RESPIRATORIOS Y MÁSCARAS |
ANTIGAS, EXCEPTO LAS MASCARAS DE PROTECCIÓN Si |
[MECANISMO NI ELEMENTO FIL TRANTE AMOVIBLE |
ESPECIROMETROS, — ESPECTROFOTÓMETROS — Y!
ESPECTROGRAFOS QUE UMILICEN RADIACIONES OPTICAS
[UY SIBLES. IR) -
5 ÍLoS DEMÁS INSTRUMENTOS Y APARATOS PARA MEDIDA |
O CONTROL DE TENSIÓN. INTENSIDAD RESISTENCIA O!

ALTURAS MINERALS S.A. POTENCIA. SIN DISPOSITIVO REGISTRADOR Ñ
1 BIENES
| 1. SERVICIOS

[susparrioa | Ñ 1 2.
ME hACIONAL DescrciN | [a servicios de Operaciones de Exploración Minera,
1 12508.10.00.00 JBENTONTA | E opográficos y gecdésicos
2 [pesao PREPARACIONES PARA FLUIDOS DE PERFORACIÓN DE| | [> Geológicos y geotécnicos (incluye petográficos. mineragraficos.

| 'POZOS (LODOS | hidrológicos. restitución fotogramétnca, fotografías aéreas, mecánica de
WEBEZCTI e 1 | rocas) oa
[sao 100000 ]CALZADO CON PUNTERA METÁLICA DE PROTECCIÓN - Seras geofiscos y geoquimcos [incluye ensayes)
[5 Tssos 109000 [CASCOS DE SEGURIDAD. - Seracos de pertoracón damanina y de crculación reversa (roto
$ | YZA8:3000.00 [BARRAS HUECAS PARA PERFORACIÓN DE ACEROS percusiva)

'ALEADOS O SIN ALEAR. UN

[7 [730220000 [Tueos DE PERFORACIÓN DEACERO INOXIDABLE
[Ti [730420 0000 [LOS DEMAS TUBOS DE PERFORACIÓN.
8201.13 1000 [TREPANOS Y CORONAS CON PARTE OPERANTE DE CERMET

10 18207132000 BROCAS CON PARTE OPERANTE DE CERMET.

[ss Je201.13:3000 [BARRENAS INTEGRALES CON PARTE OPERANTE DE
CERMET.

12 azar 193000 [LoS DEMÁS UTKES COMPARTE OPERANTE DE CERVE

—Seracios aerolopográficos

- Saráicos de Interpretación mulbespectral de imágenes ya sean saleltales

E ]820719:1000 [TRÉPANOS Y CORONAS EXCEPTO DE CERMET
"8207 1921.00 [BROCAS DIAMANTADAS EXCEPTO DE CERMET
> jesus DEIS. EOS EXETO DE TENEN y
ho. DIAMANTADAS.
BARRENAS INTEGRALES.

- Semcio de asesoria, consulloria, estudios Iácnicos especiales y augiorias
destinados a las actividades de exploración minera LE

- Semoos de diseño, construcción, montaje indusinal, eléctnco y mecánico, |
armado y desarmado de maquinarias y equipo necesano para las:
actividades de la exploración minera.

CAEr]
17 [207198000

LOS DEMAS ÚTILES INTERCAMBIABLES DE PERFORACIÓN Y |
SONDEO.

1
PE [azar 300000 [LOS DEMÁS UTLES INTERCAMSABLES

19 [3430410000 Juas DEMÁS. MÁQUINAS DE SONDEO O PERFORADO |
LAUTOPROPULSADAS.

TUS DEMAS, MAQUINAS DE SONDEO Y PERFORACIÓN |
EXCEPTO AUTOPROPULSADAS.

BALANOINES

LAS DEMAS PARTES OE MÁGUMAS OE SONDEO O
[PERFORACIÓN DE LAS SUBPARTIDAS 340.41 U 2430.45

20 50

ERCOLA
EMCIFET

— Sercios de inspección. man y reparación de maquinara y.

lizaso en las actvcades de exploración minera,
[= Aiquier o arrendamiento fnancero de maquina, vehiculos y equipos
_ necesarios para las achwdades de exploracón

- Transporte de personal, maqunara, equpo. matenales y Summstos
necesarios para las actridades de exploración y la construcción de!
campamentos

- Servicios méxicos y hosplalanos. — ]

*. Sericios relacionados con proteccón ambiental mi

23 [8SITB1D000 [ESTACIONES BASE

- Servicios de sistemas e. e miormátca

24 | 8S17.82.90.00 |LOS DEMÁS APARATOS PARALA RECEPCIÓN, CONVERSIÓN Y
TRANSMISION O REGENERACIÓN DE VOZ, INAGEN U OTROS
[DATOS
[SOPORTES ÓPTICOS GRABADOS PARA REPRODUCIR |
y |MAGEN O IMAGEN Y SONIDO

25 18523 402800 [LOS DEMÁS SOPORTES ÓPTICOS GRABADOS

27 [870421:10:10 [CAMIONETAS PICKUP DE ENCENDIDO POR COMPRESIÓN
[ENSAMBLADAS CON PESO TOTAL CON CARGA MAXIMA
INFERIOR O IGUAL A-4.537 Y DIESEL
[CAMIONES AUTOMÓVILES PARA SONDEO O PE
CÁMARAS ESPECIALES PARA FOTOGRAFÍA
AEREA, EXAMEN MÉDICO DE ORGANOS INTERNOS O PARA
LABORATORIOS DE MEDICINA LEGAL O IDENTIFICACIÓN
Lunas
[30 [9011-10.00:00 [MICROSCOPIOS ESTEREOSCÓPICOS
31 | 9011.20.0000 [LOS DEMÁS MICROSCOPIOS PARA FOTOMICROGRAFÍA.
¡CNEFOTOMICROGRAFÍA O MICROPROYECCIÓN
MICROSCOPIOS, EXCEPTO
[DIFRACTOGRAFOS.
[35 [2010200000 [INSTRUMENTOS Y APARATOS PARA NAVEGACIÓN AEREA O

| [ESPACIAL [EXCEPTO LAS BRUJULAS)

125 Tes23.40.22.00
Í

EJ
EJ

Los Óm

32 [3012100000 |

4 [014 800000 [LOS DEMAS INSTRUMENTOS Y APARATOS DE NAVEGACIÓN
35 [9015100000 [TELEMÉTROS

36 |901520:10.00 [TEODOLITOS

713015202000 [TAQUIMETROS

JE | 901530.90.%0 [NIVELES 7
[as Ts0rsao 1000 [INSTRUMENTOS —Y APARATOS DE FOTOGRAMETRIA
L ELECTRICOS O ELECTRONICOS 1
[e Tsensiozono [Los DEMAS INSTRUMENTOS Y APARATOS DE]

[FOTOGRAMETRÍA EXCEPTO ELÉCTRICOS O ELECTRÓNICOS |
LOS DEMAS INSTRUMENTOS Y APARATOS ELÉCTRICOS O
ELECTRONICOS EXCEPTO DE FOTOGRAMETRÍA

1 $015 8090.00 ¡LOS DEMAS INSTRUMENTOS Y APARATOS EXCEPTO |
» 11 ¿LOS O ELECTRÓNICOS

43 190159000 00 PARTES Y ACCESORIOS.

(EOS

- Seracios de comunicaciones, Incluyen comunicación radal, telelonia|

_Servcos de segundas ingustral y convamcendios
A sonal operatÑo

Autorizan viaje de personal de la
Policía Nacional del Perú a la República
Bolivariana de Venezuela, en comisión
de servicios

RESOLUCIÓN SUPREMA
N* 051-2008-IN/PNP

Lima, 22 de mayo de 2008

VISTO, la Hoja de Estudio y Opinión N* 011-2008-
DGPNP/INTERPÓL-EM, de abril de 2008. formulada
por la Oficina Central Nacional INTERPOL - Lima,
recomendando la autorización de viaje al extranjero en
comisión del servicio del Mayor de la Policia Nacional del
Perú Humberto VILLACORTA GUERRA y del Suboficial
Técnico de Primera de la Policia Nacional del Perú
Manuel CALDERON PICHUS, a la ciudad de Caracas -
República Bolivariana de Venezuela del 26 de mayo al 30
de mayo de 2008

ANEXO Nil

ALTURAS MINERALS S.A.

CONCESIONES MINERAS

NE

DENOMINACIÓN

CÓDIGO

PARTIDA REGISTRAL

Conaica 1

010206304

11035711
Libro de Derechos Mineros
Zona Registral N* VIII, Sede Huancayo

Conaica 2

010206404

1000

11035402
Libro de Derecho Mineros
Zona Registral N” VIII, Sede Huancayo

Conaica 3

010206504

300

11035705
Libro de Derecho Mineros
Zona Registral N* VIII, Sede Huancayo

Conaica 4

010024206

700

11056493
Libro de Derechos Mineros
Zona Registral N* VIII, Sede Huancayo

Huajoto 3

010150299

800

11006466
Libro de Derechos Mineros
Zona Registral N* VIII, Sede Huancayo

Huajoto 4

010149999

200

11006397
Libro de Derechos Mineros
Zona Registral N* VIII, Sede Huancayo

Esperanza Uno

06008380X01

375

20003054
Libro de Derechos Mineros
Zona Registral N* VIII, Sede Huancayo

Consuelito N? 1

14003368X01

1000

02018967
Libro de Derechos Mineros
Zona Registral N* IX, Sede Lima

Consuelito N” 2

14003369X01

1000

02018966
Libro de Derecho Mineros
Zona Registral N* IX, Sede Lima

10

Consuelito N* 26

14003393X01

1000

02019117
Libro de Derecho Mineros
Zona Registral N* IX, Sede Lima

1

Consuelito N* 89

14003760X01

850

20001719
Libro de Derechos Mineros
Zona Registral N* XII, Sede Arequipa

12

Consuelito N* 90

14001162X01

850

20001718
Libro de Derechos Mineros
Zona Registral N* XII, Sede Arequipa

13

Consuelito 91

010169202

848,25

11022222
Libro de Derechos Mineros
Zona Registral N* XII, Sede Arequipa

14

Consuelito N* 99

14003807X01

1000

20001728
Libro de Derechos Mineros
Zona Registral N” XII, Sede Arequipa

15

Doña Mary

010214204

999.19

11036835
Libro de Derechos Mineros
Zona Registral N* X, Sede Cusco

16

Doña Esther

010211404

999.25

11036834
Libro de Derecho Mineros
Zona Registral N* X, Sede Cusco

17

Martha Primera

010211504

598.29

11036833
Libro de Derecho Mineros
Zona Registral N* X, Sede Cusco

18

Sandra D

010211304

989.26

11036836
Libro de Derechos Mineros
Zona Registral N* X, Sede Cusco

19

Minnie 15

010296204

690.37

11037993
Libro de Derechos Mineros
Zona Registral N* X, Sede Cusco

20

Reto al Destino
N*2

010214304

300,04

11035012
Libro de Derechos Mineros
Zona Registral N* X, Sede Cusco

21

Utupara 2007

010185607

700

11073097
Libro de Derechos Mineros
Zona Registral N* X, Sede Cusco

